UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6807


KENNETH BRYANT,

                       Plaintiff – Appellant,

          v.

MARIE VARGO, Warden; TERRA    MOORE, Medical Administrator;
S. HICKS, Registered Nurse; CORIZON,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00294-CMH-TCB)


Submitted:   September 25, 2014       Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth      Bryant    appeals    the    district         court’s    order

dismissing    without      prejudice    his     42    U.S.C.      §    1983     (2012)

complaint    for    failure   to   notify     the    court   of   his     change    of

address.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen       v.   Beneficial   Indus.    Loan    Corp.,     337     U.S.    541,

545-46 (1949).          Because Bryant may proceed with his claims by

filing another complaint and providing an accurate address, the

order he seeks to appeal is neither a final order with respect

to those claims nor an appealable interlocutory or collateral

order.     Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993).             Accordingly, we dismiss the

appeal for lack of jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                           DISMISSED




                                        2